MEMORANDUM OPINION

                             No. 04-11-00858-CV

                           SENDERO SERVICES, INC.,
                                  Appellant

                                     v.

                          EAGLE FORD MINERALS, LLC,
                                  Appellee

        From the 81st Judicial District Court, La Salle County, Texas
                       Trial Court No. 11-11-00175-CVL
                  Honorable Donna S. Rayes, Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
            Sandee Bryan Marion, Justice
            Phylis J. Speedlin, Justice

Delivered and Filed:   February 1, 2012

DISMISSED

      The parties have filed  an  agreed  motion  to  dismiss  this  appeal,
stating that they have fully compromised and settled all issues in  dispute.
The motion is granted, and this appeal is dismissed. See  Tex.  R.  App.  P.
42.1(a); Caballero v. Heart of Tex. Pizza, LLC, 70 S.W.3d 180,  181  (Tex.
App.-San Antonio 2001, no pet.). Costs  of  appeal  are  taxed  against  the
party who incurred them. See Tex. R. App. P. 42.1(d).
                                     PER CURIAM